— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered May 2, 1990, convicting him of criminal possession of stolen property in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We find no merit in the the defendant’s contention that his plea allocution was inadequate to show that he knowingly, voluntarily, and intelligently relinquished his constitutional rights upon his plea of guilty. The plea minutes reveal that the defendant had a twelfth-grade education, was satisfied with his legal representation, and understood that he was pleading guilty to criminal possession of stolen property in the third degree and would receive a sentence of 1 Vz to 3 years imprisonment. The defendant acknowledged that he had not been threatened or coerced into taking the plea, that he understood that he had the option of going to trial where his guilt would have to be established beyond a reasonable doubt, and that he chose not to go to trial of his own free will. Further, the defendant admitted his guilt and acknowledged the facts underlying his commission of the crime. Thus, the defendant entered his plea knowingly, voluntarily, and intelligently (see, People v Harris, 61 NY2d 9). Thompson, J. P., Harwood, Balletta, Rosenblatt and Eiber, JJ., concur.